Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 17/082,826 filed on 03/29/2021.  Claim(s) 6, 15, and 24 have been cancelled. Claims 1-5, 7-14, 16-23, and 25-30 is/are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/29/2021 is/are considered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14, 16-23, and 25-30 have been considered but are moot in view of the new ground(s) of rejection.
After further consideration and review of reference Krasadakis. Krasadakis teaches the amended claim limitation(s) in combination with Grubbs, Yang, and Griffiths.
Please see the Office Action below.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7, 9-12, 16, 18-21, 25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubbs (US 2007/0006077), in view of Yang et al. (US 2016/0360299), in view of Griffiths et al. (US 2015/0018992), and further in view of Krasadakis et al. (US 2017/0289596).
Consider claims 1, 10, and 19, Grubbs teaches a computer-implemented method for multimedia playback (Fig.3; Paragraph 0015, 0007-0009), a system for multimedia playback, and a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for multimedia playback, comprising one or more computers, and one 
caching, by the multimedia playback device, the plurality of multimedia files in a cache storage of the multimedia playback device (Paragraph 0051 teaches broker 210 can provide multiple media productions to media box 220. Portion of these media productions can be stored in data store 220 accessible to media box 220 to be utilized when needed);
a secondary multimedia file to be played by the multimedia playback device (Paragraph 0055 teaches when no media is associated with a sector for a given time, a default media program or a fall back media presentation can be assigned to the sector for the unassigned duration); and
playing, by the multimedia playback device, the secondary multimedia file when a playback condition of playing the secondary multimedia file is satisfied (Paragraph 0055 teaches default media program or fall back media presentation assigned to sector for unassigned duration. Paragraph 0056 teaches display 230 rendering the audio/video stream. Paragraph 0057 teaches screen 300 presented in context of display having sectorized content. Paragraph 0052 teaches a schedule table that establishes a criteria for presenting media within display sections at particular times. Since particular media are to be played at certain times, when playback of current media content pertaining to a certain sector has completed, and there is no media presentation assigned to the sector that has just finished media playback, the default/fall back media presentation, is assigned to the unassigned duration of that sector. Playback of the default/fall back media would then commence, after the playback of the previous media of that sector has ended).
Grubbs does not explicitly teach receiving, by a multimedia playback device from a multimedia server, a list indicating a plurality of multimedia files;
requesting, by the multimedia playback device from the multimedia server, a primary multimedia file to be played by the multimedia playback device;
determining, by the multimedia playback device, that the primary multimedia file is unavailable;
requesting, from the multimedia server, a secondary multimedia file to be played by the multimedia playback device;
receiving, by the multimedia playback device from the multimedia server, the secondary multimedia file to be played by the multimedia playback device, wherein the secondary multimedia file is determined by the multimedia server based on access information of users of mobile devices to a wireless network associated with the multimedia playback device.
In an analogous art, Yang teaches receiving, by a multimedia playback device from a multimedia server, a list indicating a plurality of multimedia files (Paragraph 0048 teaches MPD file records an address for acquiring media segments. Terminal may acquire, from the MPD file, an address for acquiring media segment from the server according to the address for acquiring the media segment. Paragraph 0056 teaches sending to a server, a request for acquiring MPD contains a list of media segments, each with corresponding addresses and region information that allows the playback device to acquire the particular media segment).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Grubbs to include receiving, by a multimedia playback device from a multimedia server, a list indicating a plurality of multimedia files, as taught by Yang, for the advantage of providing a managed and organized way in which to disseminate content to client(s), allowing for content to be easily requested and retrieved, aiding in the flow of content to the client(s).
Grubbs and Yang do not explicitly teach requesting, by the multimedia playback device from the multimedia server, a primary multimedia file to be played by the multimedia playback device;
determining, by the multimedia playback device, that the primary multimedia file is unavailable;
requesting, from the multimedia server, a secondary multimedia file to be played by the multimedia playback device;
receiving, by the multimedia playback device from the multimedia server, the secondary multimedia file to be played by the multimedia playback device, wherein the secondary multimedia file is determined by the multimedia server based on access information of users of mobile devices to a wireless network associated with the multimedia playback device.
Playback device may request a multimedia content from the multimedia server, to be played back by the multimedia playback device);
determining, by the multimedia playback device, that the primary multimedia file is unavailable (Fig.10, Paragraph 0098 teaches at block 1008 a determination is made as to whether content is available for playback. Paragraph 0099 teaches content server may not respond to requests for streaming content, not retrievable, not playable, etc. Where requested content may be unplayable and/or unavailable. Paragraph 0100 teaches playback content selector 426 determines alternate playback content that is available for playback. If alternate content is available for playback, player plays the alternate content. Paragraph 0030 teaches content may be found on the Internet, device over the data network, stored on the player itself, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Grubbs and Yang to include requesting, by a 
Grubbs, Yang, and Griffiths do not explicitly teach requesting, from the multimedia server, a secondary multimedia file to be played by the multimedia playback device;
receiving, by the multimedia playback device from the multimedia server, the secondary multimedia file to be played by the multimedia playback device, wherein the secondary multimedia file is determined by the multimedia server based on access information of users of mobile devices to a wireless network associated with the multimedia playback device.
In an analogous art, Krasadakis teaches requesting, from a multimedia server, a secondary multimedia file to be played by a multimedia playback device (Fig.2, Paragraph 0059 teaches display devices 100 communicate over network 106 with an application server 204 that provides content to be displayed to the user 102 while he/she is in the viewing areas of the display devices 100a-z. Paragraph 0079 teaches selection of which content to present to users, based on number of users in the group, number of personally recognized users, largest group of users, most interactive group, etc. Multiple pieces of content may be 
receiving, by the multimedia playback device from the multimedia server, the secondary multimedia file to be played by the multimedia playback device (Fig.2, Paragraph 0059 teaches display devices 100 communicate over network 106 with an application server 204 that provides content to be displayed to the user 102 while he/she is in the viewing areas of the display devices 100a-z), wherein the secondary multimedia file is determined by the multimedia server based on access information of users of mobile devices to a wireless network associated with the multimedia playback device (Paragraph 0020 teaches personally recognizing and/or identifying through device communication, e.g., wireless communication with the user’s smart phone or wearable device. Paragraph 0030 teaches display device 100 having one or more transceivers 106. Paragraph 0033 teaches transceiver 106 is an antenna capable of transmitting and receiving radio frequency or other wireless signals over the network 106. Examples of networks 106 include, without limitation, a wireless network. Paragraph 0039 teaches communication between the display device 100 and other devices, such as servers, hosting web service, or client devices of users 102, may occur using any protocol or mechanism over a wired or wireless connection, or across the network 106. Paragraph 0054 teaches 102 may have a smart phone, mobile tablet, or wearable device that sends wireless signals that may be captured by transceiver 106. Signals that may identify the user, e.g., user identifier, social media profile, etc. of the client device or device itself. Paragraph 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Grubbs, Yang, and Griffiths to include requesting, from a multimedia server, a secondary multimedia file to be played by a multimedia playback device; receiving, by the multimedia playback device from the multimedia server, the secondary multimedia file to be played by the multimedia playback device, wherein the secondary multimedia file is determined by the multimedia server based on access information of users of mobile devices to a wireless network associated with the multimedia playback device, as taught by Krasadakis, for the advantage of updated data on user(s) as to their viewing 

Consider claims 2, 11, and 20, Grubbs, Yang, Griffiths, and Krasadakis teach wherein the playback condition is satisfied when playback of a current multimedia file by the multimedia playback device ends (Grubbs - Paragraph 0055 teaches default media program or fall back media presentation assigned to sector for unassigned duration. Paragraph 0056 teaches display 230 rendering the audio/video stream. Paragraph 0057 teaches screen 300 presented in context of display having sectorized content. Paragraph 0052 teaches a schedule table that establishes a criteria for presenting media within display sections at particular times. Since particular media are to be played at certain times, when playback of current media content pertaining to a certain sector has completed, and there is no media presentation assigned to the sector that has just finished media playback, the default/fall back media presentation, is assigned to the unassigned duration of that sector. Playback of the default/fall back media would then commence, after the playback of the previous media of that sector has ended).

Consider claims 3, 12, and 21, Grubbs, Yang, Griffiths, and Krasadakis teach wherein the list further indicates download information and playback  Paragraph 0059 teaches region information may include a region index number of the region and location parameter of the region. Paragraph 0060 teaches determining, according to region information, a region used for playback on a terminal. Paragraph 0061 teaches region information is included in the MPD file. Combined system provides for a MPD list that provides download information and playback region information that allows the system to download the content, where content is stored on the client, as well as a table/MPD file list of sectors/regions that the content is to be displayed at). 

Consider claims 7, 16, and 25, Grubbs, Yang, Griffiths, and Krasadakis teach further comprising:
sending, by the multimedia playback device, user information and the playback information associated with the multimedia file as task events to the multimedia server (Krasadakis - Paragraph 0059 teaches database cluster 208 storing user profile data about users 102. Paragraph 0063 teaches a user profile and history of content that has been presented to the user. Paragraph 0064 teaches user profile may include past episode, mini-episodes, or other content that has been presented to the user on the display devices 100. User profile data may store user interactions along with what he or she has consumed. Paragraph 0075 teaches user profiles of users of users 100 in the viewing area who are personally identified, and profiles are updated to reflect that they have been shown the media content, interactions such as stopping/not stopping, watching/not watching, etc. Profiles may be stored at a server over the network, thus, when updated, the user profile information and playback information such as content played, whether the user stopped to watch the content or not, is also sent up to the server). 

Consider claims 9, 18, and 27, Grubbs, Yang, Griffiths, and Krasadakis teach further comprising: requesting, by the multimedia playback device from the multimedia server, a new primary multimedia file when the secondary multimedia file is played by the multimedia playback device for a predetermined amount of time (Grubbs - Paragraph 0055 teaches when no media is associated with a sector for a given time, a default media program or a fall back media presentation can be assigned to the sector for the unassigned duration; Griffiths - Paragraph 0023 teaches one or more zone players, also referred to as playback device, multimedia unit, etc, that provides audio, video, and/or audiovisual output. Paragraph 0090 teaches a multimedia system server 820, content provider 850 and so on can provide multimedia content, requested or otherwise, to local playback networks 860, 870, where playback devices can playback the content. Paragraph 0099 teaches content server may not respond to requests for streaming content, not retrievable, etc. Playback device may request a multimedia content from the multimedia server, to be played back by the multimedia playback device; Fig.10, Paragraph 0098 teaches at block 1008 a determination is made as to whether content is available for playback. Paragraph 0099 teaches content server may not respond to requests for streaming content, not retrievable, not playable, etc. Where requested content may be unplayable and/or unavailable. Paragraph 0100 teaches playback content selector 426 determines alternate playback content that is available for playback. If alternate content is available for playback, player plays the alternate content. Paragraph So when playback queue is not at the end, when alternate content is done after its playback time, it will move onto next item in the queue, where the player would send a request to the server for new primary content).

Consider claims 28-30, Grubbs, Yang, Griffiths, and Krasadakis teach wherein the access information comprises user information of the users of the mobile devices (Krasadakis - Paragraph 0054 teaches 102 may have a smart phone, mobile tablet, or wearable device that sends wireless signals that may be captured by transceiver 106. Signals that may identify the user, e.g., user identifier, social media profile, etc. of the client device or device itself. Paragraph 0075 teaches user profiles of users of users 100 in the viewing area who are personally identified, and profiles are updated to reflect that they have been shown the media content, interactions such as stopping/not stopping, watching/not watching, etc. Their reactions and presented content may later be used to select other content to present to individual users when they may be in range of other display devices).

Claim(s) 4, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubbs (US 2007/0006077), in view of Yang et al. (US 2016/0360299), in view of Griffiths et al. (US 2015/0018992), in view of Krasadakis et al. (US 2017/0289596), and further in view of Takada et al. (US 2004/0244055).
Consider claims 4, 13, and 22, Grubbs, Yang, Griffiths, and Krasadakis teach wherein a user interface of the multimedia playback device includes a plurality of playback areas, the playback information indicates a playback area of the plurality of playback areas for playing a corresponding multimedia file of the plurality of multimedia files (Grubbs - Fig.3, Paragraph 0057 teaches sectorized content. Paragraph 0058 teaches different sectors on an interface that are used to display variety of content), and the method/operations comprising: 
associating, by the multimedia playback device, multimedia data corresponding to the secondary multimedia file with a destination of the first playback area, wherein the secondary multimedia file is played based on retrieving the multimedia data from the destination (Grubbs - Paragraph 0051 teaches broker 210 can provide multiple media productions to media box 220. Portion of these media productions can be stored in data store 220 accessible to media box 220 to be utilized when needed. Paragraph 0055 teaches default media program or fall back media presentation assigned to sector for unassigned duration. Paragraph 0056 teaches display 230 rendering the audio/video stream. Paragraph 0057 teaches screen 300 presented in context of display having sectorized content. Paragraph 0052 teaches a schedule table that establishes a MPD contains a list of media segments, each with corresponding addresses and region information that allows the playback device to acquire the particular media segment).
Grubbs, Yang, Griffiths, and Krasadakis do not explicitly teach file with a destination is file with a cache address;
retrieving data from the cache address.
In an analogous art, Takada teaches file with a destination is file with a cache address; retrieving data from the cache address (Paragraph 0057 teaches files with an identifier of the cache area, where the particular data block is located and address of the destination of the data block in the disk unit, also referred to ask disk address. Paragraph 0070 teaches plurality of caches areas 260-j-1 to 260-j-4 where image data for a plurality of blocks may be read. Files stored with/at particular cache/disk addresses, thus when retrieved, they are retrieved from the cache address they are stored at).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Grubbs, Yang, Griffiths, and Krasadakis to include file .  

Claim(s) 5, 14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubbs (US 2007/0006077), in view of Yang et al. (US 2016/0360299), in view of Griffiths et al. (US 2015/0018992), in view of Krasadakis et al. (US 2017/0289596), and further in view of Knepper et al. (US 2001/0042249).
Consider claims 5, 14, and 23, Grubbs, Yang, Griffiths, and Krasadakis teach wherein determining the secondary multimedia file is determined by the multimedia server based on performing/comprises: determining multimedia files currently played by the multimedia playback device; and determining the secondary multimedia file from the plurality of multimedia files (Grubbs - Paragraph 0055 teaches when no media is associated with a sector for a given time, a default media program or a fall back media presentation can be assigned to the sector for the unassigned duration. Paragraph 0034 teaches logical rules that permit a situational selection of media productions for different sectors. Paragraph 0035 teaches media selection criteria and rules can also be based upon media that is to be simultaneously presented in other sectors. Content presented within one sector can affect content that is to be presented within another sector; Krasadakis - Paragraph 0059, 0062 teaches an application server 204 that executes a content selection service 212. Paragraph 0079 
Grubbs, Yang, Griffiths, and Krasadakis do not explicitly teach determining conflicting multimedia files that conflict with a multimedia file currently played by the multimedia playback device; and
determining the secondary multimedia file from the plurality of multimedia files that are not included in the conflicting multimedia files.
In an analogous art, Knepper teaches determining conflicting multimedia files that conflict with a multimedia file currently played by a multimedia playback device; and determining a secondary multimedia file from the plurality of multimedia files that are not included in the conflicting multimedia files (Paragraph 0061 teaches a real-time management feature of the invention. Once an advertisement media file featuring a particular brand has been selected for inclusion, an advertisement media file with a competing or conflicting brand may be prohibited from inclusion. Paragraph 0083 teaches after an advertisement selected for playback, subsequent advertisements deemed permissible, would only include advertisements that are not conflicting brands between the two advertisement media files. Thus, when the multimedia file selected that is currently played, subsequent selections of multimedia file(s) would be from a pool of multimedia files that won’t include conflicting brands that may conflict with the selected file currently played).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Grubbs, Yang, Griffiths, and Krasadakis to include determining conflicting multimedia files that conflict with a multimedia file currently played by a multimedia playback device; and determining a secondary multimedia file from the plurality of multimedia files that are not included in the conflicting multimedia files, as taught by Knepper, for the advantage of prohibiting conflicting brands from inclusion once an advertisement featuring a particular brand has been selected for inclusion (Knepper – Paragraph 0061), so that conflicting brands would not have competing interests so close together, avoiding inadvertently nullifying a particular brand advertisement, enabling advertisers to get the most out of their advertisement investments. 

Claim(s) 8, 17, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubbs (US 2007/0006077), in view of Yang et al. (US 2016/0360299), in view of Griffiths et al. (US 2015/0018992), in view of Krasadakis et al. (US 2017/0289596), and further in view of Iwasaki et al. (US 2004/0097143).
Consider claims 8, 17, and 26, Grubbs, Yang, Griffiths, and Krasadakis do not explicitly teach comprising: 
receiving, by the multimedia playback device, a list of offline files to be deleted from multimedia playback by the multimedia playback device; and

In an analogous art, Iwasaki teaches receiving, by a multimedia playback device, a list of offline files to be deleted from multimedia playback by the multimedia playback device; and deleting, by the multimedia playback device, multimedia files in the list of offline files from the plurality of multimedia files (Paragraph teaches content transmitting apparatus transmits information including ID information of contents, which indicates a candidate for deletion in the content receiving apparatus 103. Receiving side control unit 109 deletes the concerned contents that this ID information indicates from the receiving side unit. Paragraph 0135 teaches step S201 command indicating “deletion of contents”, advances to step S205 which deletes the contents specified by the transmission source. Transmission side transmits ID(s) pertaining to contents that are to be deleted by receiving side, indicating contents are no longer meant for use on the system, thus contents are considered expired for system use). 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Grubbs, Yang, Griffiths, and Krasadakis to include receiving, by a multimedia playback device, a list of offline files to be deleted from multimedia playback by the multimedia playback device; and deleting, by the multimedia playback device, multimedia files in the list of offline files from the plurality of multimedia files, as taught by Iwasaki, for the advantage of providing overall management of client resources, purging client device(s) of unwanted media content(s), and freeing up additional space for future content(s). 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duggal et al. discloses a system having a public display device that records users in the vicinity of the device and their movements in relation to the public display device, through the use of a wireless beacon, to infer user interest in specific product features being shown at corresponding times on the public display device in (US 2017/0270560).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425